DETAILED ACTION
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENTS
The information disclosure statements (IDS) submitted on 02/03/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.

CLAIM STATUS
Applicant's submission filed on 9/27/2019 has been entered.
Claims 1-23 were pending.
Claims 15 is amended.
Claims 1-23 are now pending and in condition for allowance for the reasons set forth herein.

ALLOWABLE SUBJECT MATTER
Claims 1 is allowed.
The following is the Examiner's Statement of Reasons for Allowance:
Regarding claim 1, Applicant's claims now encompass an invention that the prior art does not disclose, teach, or otherwise render obvious.  More specifically, Applicant recites, 
 “wherein the one or more demodulated output signals are related to the generated radar output signal; wherein the controller comprises a programmable logic device that is coupled to the analog-to-digital converter and to the first and second volatile storage interfaces, and wherein the programmable logic device is configured to (i) receive the generated plurality of samples from the analog-to-digital converter, (ii) transmit a first subset of the generated plurality of samples via the first non-volatile storage interface, and (iii) transmit a second subset of the generated plurality of samples via the second non-volatile storage interface, whereby the first and second subsets of the generated plurality of samples are recorded into non-volatile storage at reduced power relative to transmitting the first and second subsets via a single non-volatile storage interface.”, is allowable for the following reasons:
The combination of cited references does not disclose some of the features listed above particularly elements (ii) and (iii). Specifically,
1- [0113] and [0127] of the cited prior art (Talyshev) do not point out “first subset of the generated plurality of samples.”
2- [0113] and [0127] of the cited prior art (Talyshev) do not point out “transmit a second subset of the generated plurality of samples”. 

As best understood within the context of Applicant's claimed invention as a whole, these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art.

	Furthermore, Davis [US 10, 261, 179] discloses a controller, an ADC and memory in Figure 12.  However, like Talyshev, Davis, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Accordingly, independent claim 1 is deemed allowable over the prior art.  Independent claim 10 encompasses the same or substantially the same scope as claim 1 and is therefore allowable for at least the same reasons discussed above.  Dependent claims:2-9 and 11-14 are allowable based at least on their respective dependency to claim 1 or claim 10.
Claims 15 is allowed.
The following is the Examiner's Statement of Reasons for Allowance:
Regarding claim 15, Applicant's claims now encompass an invention that the prior art does not disclose, teach, or otherwise render obvious.  More specifically, Applicant recites the feature/element:
“and to direct the calibration pulses from the transmitter to the receiver," as recited in claim 15.
	As best understood within the context of Applicant's claimed invention as a whole, these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art.
For example, Davis [US 10, 261, 179] discloses a signal path from the transmitter to the antenna and from the antenna to the receiver and does not particularly point out “direct the calibration pulses from the transmitter to the receiver,"
	Furthermore, Pan [US 8,437.299] discloses a MIMO scheme that “aggregates” the multiple signals. The technique uses a Delta-Sigma ADC.  However, like Davis, Pan, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
Accordingly, independent claim 15 is deemed allowable over the prior art.  Independent claim 22 encompasses the same or substantially the same scope as claim 1 and is therefore allowable for at least the same reasons discussed above.  Dependent claims:16-21 and 23 are allowable based at least on their respective dependency to claim 1 or claim 10.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHER ISSA ALSHARABATI whose telephone number is (571)272-0443.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



/TAHER AL SHARABATI/Examiner, Art Unit 3648
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648